This appeal is on all fours with cause No. 1750-C, Flanagan  Sons v. F. Carken, 11 S.W.2d 392, which was decided by our court and was filed therein on the 22d day of November, 1928, and for the reasons stated in the opinion of said cause No. 1750, the judgment of the lower court is reversed and rendered, in so far as it allows a recovery in favor of appellee for any amount. But in so far as the trial court's judgment denies a recovery to appellee for lost time, as claimed by him, the judgment is affirmed.
It follows, therefore, that the judgment is reversed and rendered in part, and in part affirmed.